Citation Nr: 0919560	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability. 



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The Veteran's right knee disability retains flexion to at 
least 120 degrees and extension to zero degrees, with full 
extension, no evidence of instability, and X-ray findings of 
degenerative changes. 

2.  The Veteran's left knee disability retains flexion to at 
least 110 degrees and extension to at least three degrees, 
with no evidence of instability and X-ray findings of 
degenerative changes.

3.  The Veteran has a tear of the meniscus of the left knee 
confirmed by magnetic resonance imaging study (MRI) with 
locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5003, 5010, 5260, 5261 (2008). 

2.  The criteria for a 20 percent evaluation for the 
Veteran's left knee disability have been met; the criteria 
for an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Code 5003, 5010, 5258, 5260, 5261 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board finds that the duty to notify has 
been met.  The Veteran was provided with a VCAA letter in 
July 2006.  This provided the Veteran with all notice 
required by Dingess and Pelegrini and it was provided to the 
Veteran prior to the initial adjudication of his claims.  

However, for an increased-compensation claim, section 5103(a) 
also requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The notification required by Vazquez was provided to the 
Veteran in a May 2008 letter.  Although this information was 
not provided until after the initial adjudication of the 
claim in September 2006, the timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in June 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  All VA treatment records have 
also been obtained.  The Veteran has not identified any 
additional private medical records that must be obtained.  He 
had declined his right to a hearing.  The Veteran was 
afforded a VA examination of his knee disabilities in August 
2006.  Therefore, as the duty to notify and assist has been 
met, the Board may proceed with adjudication of the Veteran's 
appeal. 

Increased Evaluation

The Veteran contends that his knee disabilities have 
increased in severity to such an extent that a higher 
evaluation is warranted.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The record shows that entitlement to service connection for 
mild osteoarthritis of the left knee and the right knee was 
established in a November 1987 rating decision.  A zero 
percent evaluation was assigned for each knee.  The 
evaluation was increased to 10 percent for each knee in an 
April 2000 rating decision, which currently remains in 
effect.  

The Veteran's right knee disability is evaluated under the 
rating code for traumatic arthritis, which indicates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes for range of motion of the knee state that 
flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and diffusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

November 2005 VA treatment records show that the Veteran had 
full range of motion of the knees with bilateral crepitus.  
The left leg had increased swelling due to varicose veins.  
The assessment was osteoarthritis of the knees.

The relevant evidence includes the report of a VA examination 
conducted in August 2006.  The Veteran stated that he had 
asked for a higher evaluation due to worsening pain, 
swelling, and weakness.  He did not need any assistive aids 
for walking, but could only stand for a few minutes at a time 
and walk for only a few yards.  There was no deformity but 
the Veteran complained of bilateral giving way and 
instability.  He also reported bilateral pain and weakness, 
but denied stiffness.  The Veteran said that he experienced 
severe flare-ups on a weekly basis, which were alleviated by 
getting off of his feet.  

On examination, the Veteran's gait was normal.  The right 
knee had range of motion from zero to 120 degrees, with the 
pain beginning at zero and ending at 120 degrees.  There was 
no additional loss of motion on repetitive use.  The left 
knee had range of motion from zero to 110 degrees, with the 
pain beginning at zero and ending at 110 degrees.  The 
Veteran also reported bilateral crepitus and painful 
movement.  There was no additional loss of motion on 
repetitive use.  There was no inflammatory arthritis or 
ankylosis, and no instability of either knee.  The entire 
left lower extremity was noted to be swollen with 
varicosities.  An X-ray study showed degenerative changes of 
the knees most notable with medial joint space narrowing 
greater on the left.  The examiner indicated that this 
affected the Veteran's occupation due to decreased mobility 
and pain.  The Veteran worked for a paving company and had a 
hard time getting on and off equipment.  

A January 2007 MRI study of the left knee revealed 
degenerative arthrosis, most advanced in the medial 
compartment.  An associated complex tear was identified in 
the posterior horn of the medial meniscus.  There was also 
diffuse grade II chondromalacia patellae and moderate joint 
effusion with a Baker cyst.  

VA treatment records from February 2007 show that the Veteran 
was seen for bilateral knee pain, much worse on the left than 
the right.  He was able to continue work as a paver but the 
knee always hurt him and occasional gave way.  He also had 
occasional mechanical symptoms of locking and catching as 
well.  On examination, the range of motion was from 3 to 110 
degrees with pain in forced hyperflexion.  He had about 10 
percent of quadriceps atrophy.  The patellar grind was 
negative.  A test of the ligaments was negative.  The January 
2007 MRI was noted and reviewed.  The assessment was chronic 
left knee pain that was likely due to two sources.  The first 
source was the degenerative joint disease of the knee.  The 
second was the large meniscal tear in the posterior horn of 
the medical meniscus.  The Veteran was advised to undergo 
arthroscopic surgery, but he declined surgical treatment as 
well as physical therapy and injections.  The examiner opined 
that the Veteran was definitely headed for a knee replacement 
at some point but it would be reasonable to debride the left 
knee in the meantime.  

The Veteran was seen in the VA orthopedic clinic for a follow 
up in December 2007.  He was noted to have been wearing an 
unloader brace for about one week, which gave him some 
relief.  The Veteran also reported some giving way of the 
knee, and said he was told that he had experienced ligament 
damage.  On objective examination, there was overall 
enlargement of the knee, and the Veteran was noted to have 
significant varicose veins.  On examination, the range of 
motion was essentially full.  He had some slight gaping of 
the medial collateral ligament but an otherwise excellent end 
point.  The McMurray's test was questionable.  There was no 
appreciable anterior cruciate ligament or posterior cruciate 
ligament instability.  His lateral collateral ligament was 
intact.  The Veteran had some questionable trace effusion.  
An X-ray study revealed significant medial compartment 
changes.  The assessment was degenerative joint disease of 
the left knee.  The Veteran's treatment options were 
discussed, at which time he reported having had several 
steroid injections to his knee.  

January 2008 VA treatment records show that the Veteran's 
left knee pain was treated with injections.  

The Board finds that entitlement to a 20 percent evaluation 
for the Veteran's left knee is warranted under the rating 
code for dislocation of the semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  A tear of the meniscus of the left knee was confirmed 
by the January 2007 MRI.  The MRI report described the tear 
as associated with the Veteran's arthrosis.  The Veteran had 
reported episodes of locking, and some questionable effusion 
was noted on examination.  Therefore, when all reasonable 
doubt is resolved in favor of the Veteran, a 20 percent 
evaluation is warranted for the left knee.  It is noted that 
this rating contemplates a rating for limitation of motion, 
so a separate rating will is not in order.  38 C.F.R. § 4.14.

However, the Board finds that entitlement to an evaluation in 
excess of 20 percent for the Veteran's left knee disability 
or 10 percent for his right knee disability is not warranted.  
Even with consideration of additional impairment due to pain, 
weakness, incoordination, and fatigability after use, the 
Veteran retains flexion of the right knee to at least 120 
degrees and extension to zero degrees.  On the left, there is 
flexion to at least 110 degrees and extension to at least 
three degrees.  Neither of these measurements equate to a 20 
percent evaluation under the rating codes for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260, 5261.  
Furthermore, the most recent measurement obtained in December 
2007 indicated that range of motion was full.  Therefore, the 
rating codes for limitation of motion do not provide for an 
increased evaluation.  

The Board notes that separate evaluations may be assigned 
when there is loss of both extension and flexion of the knee.  
VAOPGCPREC 9-04.  As the Veteran does not meet the criteria 
for a zero percent evaluation for extension for either knee, 
he does not meet the criteria for separate evaluations.  The 
Board notes the Veteran's complaints of giving way, but 
objective testing on each examination was negative for any 
findings of instability.  Therefore, there is no basis for 
separate evaluations for limitation of motion or arthritis 
and instability.  VAOPGCPREC 9-98.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are only a few VA examinations for consideration, and 
none of them contain findings that would demonstrate a period 
of symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation for the left knee or the 10 percent 
evaluation for the right knee currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2008).  There is no objective evidence 
that the Veteran's service connected disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to a 20 percent evaluation for a left knee 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


